                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 334-04
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DONALD ROGER PHILLIPS,                           )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
        Defendant                                )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Donald Roger Phillips,

which was referred to the Magistrate Judge with the consent of the parties.

           On May 29, 2019, the government filed a 5 count Indictment, charging Defendant

Donald Roger Phillips in count 5 with Possession of a Firearm and Ammunition by a Person

Convicted of Misdemeanor Crime of Domestic Violence, in violation of Title 18 U. S. C. Section

922(g) (9). Defendant Phillips was arraigned on June 7, 2019, and entered a plea of not guilty to

count 5 of the Indictment. On September 13, 2019 Defendant Phillips entered a plea of guilty as to

count 5, and Magistrate Judge Parker issued a Report and Recommendation (“R&R”), concerning

whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Phillips is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual

basis
for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The

plea agreement is approved.

         Therefore, Defendant Phillips is adjudged guilty to counts 5 of the Indictment, in violation

of Title 18 U. S. C. Section 922(g)(9). This matter was referred to the U. S. Probation Department

for the completion of a pre-sentence investigation and report. Sentencing will be on December 18,

2019, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West

Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 1, 2019
